Citation Nr: 0206784	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  98-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and a sinus condition.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1941 to September 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied service 
connection for congestive heart failure, COPD (chronic 
obstructive pulmonary disease), hearing loss, and a sinus 
condition.  In a July 2000 decision, the Board denied the 
claims for service connection for congestive heart failure 
and COPD as not well grounded, and determined that the claims 
for service connection for hearing loss and a sinus condition 
were well grounded.  At that time, the Board remanded the 
issues of service connection for hearing loss and a sinus 
condition to the RO for additional action.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) eliminated the concept of a well-grounded 
claim.  In a November 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection for congestive heart failure and COPD.  In 
a letter dated in December 2001, the veteran seems to request 
reconsideration of his claims for service connection for 
those disorders, and VA medical reports of his outpatient 
treatment in 2000 and 2001 were subsequently submitted.  His 
potential claims for reconsideration of service connection 
for service connection for congestive heart failure and COPD 
have not been adjudicated by the RO and will not be addressed 
by the Board.  Those matters are referred to the RO for 
clarification.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus, 
rated 10 percent disabling.

2.  Bilateral hearing loss was not present in service or for 
many years later, and it is not related to an incident of 
service, including exposure to radiation, or to a service-
connected disability.

3.  The veteran's nasopharyngitis condition in service was 
acute and transitory and resolved without residual 
disability; his current sinus condition, first found many 
years after service, was not present in service and is not 
related to an incident of service, including exposure to 
radiation, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service; nor may bilateral hearing loss be presumed 
to have been incurred in active service; nor is bilateral 
hearing loss proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.385 (2001).

2.  A chronic sinus condition was not incurred in or 
aggravated by active service; nor may a chronic sinus 
condition be presumed to have been incurred in active 
service; nor is a chronic sinus condition proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for bilateral hearing 
loss and a sinus condition, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with examinations.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In August and November 2001 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims, and offered to assist him in 
obtaining any relevant evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Factual Background

The veteran had active service from August 1941 to September 
1945.

Service medical records reveal that the veteran received 4 
radium treatments to a hypertrophied adenoid tissue in the 
nasopharynx for chronic nasopharyngitis or aero-otitis media 
from February to May 1945.  The service medical records do 
not show hearing loss.  A sinus condition or hearing loss was 
not found at the time of his medical examination in September 
1945 for separation from service.

The veteran underwent a VA medical examination in May 1946.  
The report of that examination shows no complaints related to 
hearing or sinus problems.  Examination of his ears and 
sinuses showed no abnormalities.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1995 to 
2001.  The more salient medical reports related to the claims 
being considered in this appeal are discussed below.

A private medical report shows that the veteran underwent 
physical examination in February 1997.  The diagnoses were 
COPD, congestive heart failure, and hyperlipidemia.

A VA letter dated in August 1997 shows that the veteran was 
notified that his records revealed he received nasopharyngeal 
radium treatments during military service.  It was noted that 
several studies indicated the possibility of harmful effects 
related to such treatment.  He was advised to contact a VA 
medical facility for treatment of any related medical 
problems that he might be experiencing and for assistance in 
filing a claim for compensation.

A note from a medical doctor dated in November 1997 is to the 
effect that the veteran had sinus and hearing problems that 
might be secondary to his radium treatments in service.

The veteran testified at a hearing in February 1999.  His 
testimony was to the effect that he received 4 radium 
treatments in service and that his current hearing loss and 
sinus condition was related to those treatments.  He 
testified to the effect that his sinus condition and hearing 
loss was first found many years after service.

On VA authorized audiological evaluation in March 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
60
75
LEFT
50
55
65
75
90

Speech audiometry revealed speech recognition ability of 
45 percent in the right ear and of 52 percent in the left 
ear.  The veteran gave a history of radiation treatment to 
both ears in service, and of tinnitus and noise exposure.  
The assessment was bilateral sensorineural hearing loss.  He 
was recommended for hearing aids.

On VA authorized audiological evaluation in July 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
70
85
LEFT
45
50
60
75
90

Speech audiometry revealed speech recognition ability of 
54 percent in the right ear and of 54 percent in the left 
ear.

On VA authorized audiological evaluation in October 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
65
80
LEFT
50
50
60
75
90

The RO submitted the veteran's records to a representative of 
the VA Under Secretary for Benefits for a total radiation 
dose estimate.  That representative submitted the veteran's 
records to a representative of the VA Under Secretary for 
Health in January 2001 for review and preparation of the dose 
estimate, and for an opinion as to whether it was at least as 
likely as not that the veteran's sinus condition and hearing 
loss were the result of exposure to radiation in service.  

In February 2001, the representative for the VA Under 
Secretary for Health notified the representative for the VA 
Under Secretary for Benefits that it was estimated the 
veteran had received about 25 rads of radiation exposure in 
service.  It was noted that his hearing loss and sinus 
problems were not recognized complications of nasopharyngeal 
radium treatments.  It was opined that his sinus condition 
and hearing could not be attributed to exposure to ionizing 
radiation in service.  In February 2001, the representative 
for the VA Under Secretary for Benefits in a letter to the 
RO, opined that there was no reasonable possibility that the 
veteran's hearing loss and sinus condition were the result of 
radiation exposure in service.

A VA documents dated in October 2001 shows that the veteran 
uses medication for sinus problems.

A review of the record shows that service connection has been 
granted for bilateral pes planus.  A 10 percent rating is 
currently in effect for that condition.


Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is medical 
evidence linking it to such incident.  Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  In the absence of competent 
medical evidence linking a disability to service, diseases 
specific to radiation-exposed veterans, such as various forms 
of cancers, listed under 38 C.F.R. § 3.309(d) (1996) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii); and 67 Fed. Reg. 3612-3616 (Jan. 
25, 2002).  Other "radiogenic" diseases, such as various 
forms of cancer, listed under 38 C.F.R. § 3.311(b) (2001) 
found 5 years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits, who may request an advisory medical 
opinion from the VA Under Secretary for Health, determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically and 
scientifically to ionizing radiation exposure while in 
service.

With regard to the veteran's claim for service connection for 
bilateral hearing loss, for the purposes of applying VA laws, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The evidence shows that he currently has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if the hearing 
loss can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).

The service medical records show that he received 4 radium 
treatments to a hypertrophied adenoid tissue in the 
nasopharynx for chronic nasopharyngitis or aero-otitis media 
in 1945, but those records do not show that the veteran 
complained of hearing loss.  Nor do those records show the 
presence of hearing loss.  

The post-service medical records first demonstrate the 
presence of bilateral sensorineural hearing loss in 1999, 
many years after service.  The veteran's testimony is to the 
effect that his hearing loss was first found long after 
separation from service and that it is related to exposure to 
radiation in service.  This evidence is corroborated by a 
note from a medical doctor that indicates a possible link 
between the veteran's hearing loss to his exposure to 
radiation in service.

The evidence shows that the veteran was exposed to radiation 
in service and that he has bilateral hearing loss, but 
hearing loss is not a disease specific to radiation-exposed 
veterans found in 38 C.F.R. § 3.309(d).  Therefore, service 
connection for hearing loss, first found many years after 
service, is not warranted on a presumptive basis under the 
above-noted regulations.

The evidence indicates a possible link between the veteran's 
current hearing loss and his exposure to radiation in service 
and his records were sent to a representative of the VA Under 
Secretary for Benefits for a determination as to whether it 
resulted from exposure to ionizing radiation in service in 
accordance with the provisions of 38 C.F.R. § 3.311(b)(2) for 
"radiogenic diseases".  In 2001, opinions were received 
from representatives of the VA Under Secretary for Benefits 
and Health that the veteran's hearing loss was not likely 
related to exposure to ionizing radiation in service.

The veteran gives a history of noise exposure, but there is 
no competent evidence linking his hearing loss to acoustic 
trauma in service.  The veteran's statements linking his 
hearing loss to acoustic trauma in service are not competent 
evidence because he is not qualified through education, 
training or experience to make medical diagnoses, opinions or 
statements.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)).  It would be 
speculative to attribute his current bilateral hearing loss 
to acoustic trauma in service years earlier, rather than to 
any other probable intervening cause.  Slater v. Derwinski, 4 
Vet. App. 43 (1993).

The Board finds that the evidence reveals the veteran's 
bilateral hearing loss was not present in service or for many 
years later, and was not caused by an incident of service, 
including exposure to radiation, or to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, and 
the claim is denied.

With regard to the claim for service connection for a sinus 
condition, the service medical records show that he received 
4 radium treatments to a hypertrophied adenoid tissue in the 
nasopharynx for chronic nasopharyngitis or aero-otitis media 
from February to May 1945.  A sinus condition was not found 
at his medical examination in September 1945 for separation 
from service.  Nor do the post-service medical records reveal 
the presence of sinus problems until the 1990's.

A lung condition is not a disease specific to radiation-
exposed veterans that may be granted service connection on a 
presumptive basis under 38 C.F.R. § 3.309(d).  For the 
reasons noted above in the discussion of the claim of service 
connection for bilateral hearing loss, the veteran's 
testimony and statements linking a medical condition to 
exposure to radiation in service is not competent evidence.  
While a private medical report notes that the veteran has a 
sinus condition that might be related to his exposure to 
radiation in service, the evidence shows that representatives 
of the VA Under Secretary for Benefits and Health have opined 
that the veteran's hearing loss and sinus problems were not 
the result of exposure to radiation in service.  Hence, 
service connection for a sinus condition as a "radiogenic 
disease" under 38 C.F.R. § 3.311(b)(2) is not warranted.

The evidence does not show clinical findings to demonstrate 
the presence of a chronic sinus condition in service.  
38 C.F.R. § 3.303(b).  Hence, the Board finds that the 
evidence reveals the veteran's nasopharyngitis condition in 
service was acute and transitory and resolved without 
residual disability.  The evidence does not show the presence 
of a sinus condition until the 1990's, many years after 
separation from service, and it does not link his current 
sinus problems to an incident in service, including exposure 
to radiation, or to a service-connected disability.  The 
preponderance of the evidence is against the claim for 
service connection for a sinus condition, and the claim is 
denied.

The preponderance of the evidence is against the claims 
considered in this appeal.  Hence, the benefit of the doubt 
doctrine is not for application with regard to those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for bilateral hearing loss and a sinus 
condition is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

